Citation Nr: 0913105	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  08-30 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for malignant melanoma of 
the left eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from February 1942 to November 
1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied the above claim.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the veteran's service medical 
records from his period of active service appear to be 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973.  The Board 
recognizes that there is a heightened obligation to assist a 
claimant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The Veteran asserts that he has residuals of malignant 
melanoma of the left eye that are manifested as a result of 
exposure to bright equatorial sunlight without the use of eye 
protection, during his service in the South Pacific during 
World War II in equatorial areas, to include the island of 
New Guinea and the Republic of the Philippines.

In a letter to the RO dated in December 2007, the Veteran 
indicated that he had been treated by various private medical 
care providers for his asserted left eye disability.  He 
provided information on a Dr. M., in Brooksville, Florida; a 
Dr. S., in Spring Hill, Florida; and the Perich Eye Center, 
in New Port Richie, Florida.  A review of the Veteran's 
claims file reveals that treatment records from the stated 
private medical care providers have not been associated with 
his claims file.  VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  3 8 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2008).  As such, on remand the RO should endeavor to obtain 
the specified private medical treatment records of the 
Veteran.

Additionally, a letter from the Veteran's VA ophthalmologist 
dated in September 2008, shows that the veteran was diagnosed 
with melanoma which was associated with increased exposure to 
the sun.  The ophthalmologist indicated that the veteran had 
a history of equatorial sun exposure during service.  The 
ophthalmologist indicated that it was not known how long the 
melanoma had been present, however, it was suspected that it 
was present for quite some time.

In October 2008, the RO determined that the September 2008 
letter from the VA ophthalmologist was not pertinent evidence 
in the appeal and failed to provide the Veteran with a 
Supplemental Statement of the Case as to the issue currently 
on appeal.  The Board disagrees with this finding of the RO 
and considers the September 2008 letter to be pertinent as to 
a possible nexus of the Veteran's asserted left eye 
disability.  As such, given the veteran's assertions, coupled 
with the September 2008 letter from the VA ophthalmologist, 
the Board finds that the Veteran must be afforded a VA 
examination to determine whether his residuals of malignant 
melanoma of the left eye are consistent with the veteran's 
duties during service, and related to or had their onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO/AMC shall to obtain private 
medical treatment records for the Veteran 
from Dr. M., in Brooksville, Florida; Dr. 
S., in Spring Hill, Florida; and the 
Perich Eye Center, in New Port Richie, 
Florida.  All identified records should be 
obtained and associated with the claims 
file.

2.  The RO/AMC should afford the veteran 
an appropriate VA ophthalmological 
examination to determine whether it is at 
least as likely as not that his current 
residuals of malignant melanoma of the 
left eye are related to or had their onset 
during service.  The claims file should be 
made available to and reviewed by the 
examiner.  The examiner should opine 
whether it is at least as likely as not 
that any such disability found on 
examination is consistent with the 
veteran's duties during his period of 
active service in World War II, and 
whether the onset was during or is 
otherwise related to service.  In doing 
so, the examiner should acknowledge the 
veteran's report of exposure to bright 
equatorial sunlight without the use of eye 
protection, during his service in the 
South Pacific during World War II and of a 
continuity of symptoms since service.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner concludes that an 
opinion cannot be offered without a resort 
to speculation, it should be indicated.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, undertake it before further 
claim adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, provide the veteran 
and his representative with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



